Vermont Legal Aid
56 Main Street Suite 301
Springfield, VT 05156
(802) 885-5181
springmail@vtlegalaid.org

 

 

Case 2:21-cv-00098-kjd Document1 Filed 03/26/21 Page 1 of 10

  

UNITED STATES DISTRICT COURT
DISTRICT OF VERMONT 1)7/ H8R 26 AMI]: 9

re

BETH BARAS, ) ae
Plaintiff, ) CASENO Sea fe
a
v. 2: 2\-Cv-4xX
) JURY TRIAL DEMANDED
THE WOODSTOCK FARMERS’ )
MARKET, INC. )
Defendant. )
CIVIL COMPLAINT

Plaintiff, Beth Baras, by and through her attorneys, Marilyn A. Mahusky and
Charles Becker, Staff Attorneys, and the Disability Law Project of Vermont Legal Aid,
Inc., complains of Defendant, The Woodstock Farmers’ Market, Inc., as follows:

INTRODUCTION
1. Beth Baras is a person who enjoys working, despite disabilities connected to her

low-back and left shoulder that cause pain and stiffness. In February 2018,

coming off of seasonal work in a retail clothing store, she applied for a full-time

position with benefits at the Woodstock Farmers’ Market (WFM) in their

Woodstock location. She had worked as a deli clerk in the past and enjoyed the

work. An offer of employment was made after two interviews and a two-hour job

shadowing with a current WFM deli clerk. After accepting the offer and before
starting work, Ms. Baras disclosed she had a disability and requested two modest
reasonable accommodations: (1) permission to bring an ice pack to work, keep it

cool, and wear it under her clothing several times a day; and (2) an additional 10-

minute break during an 8- hour shift to stretch and rest her feet, when business

needs permitted. Without any inquiry as to the nature of her disability or

 
Vermont Legal Aid
56 Main Street Suite 301
Springfield, VT 05156
(802) 885-5181
springmail@vtlegalaid.org

 

 

Case 2:21-cv-00098-kjd Document1 Filed 03/26/21 Page 2 of 10

discussion about her requested accommodations, WFM quickly withdrew its offer
of employment in violation of Title I of the Americans with Disabilities Act
(ADA), 42 U.S.C. §§ 12101 et seq., and Vermont’s Fair Employment Practices
Act (FEPA), 21 V.S.A. §§ 495 et seq., which prohibits discrimination based on
disability or perceptions about disability. Ms. Baras filed a complaint of
discrimination with the Vermont Attorney General’s Office Civil Rights Unit
(CRU) and the Equal Employment Opportunity Commission (EEOC). On
December 2, 2020, the CRU issued a Charge of Discrimination against WFM,
finding sufficient evidence that WFM had discriminated against Ms. Baras
because of her disability. The parties were unable to resolve the dispute through a
post-finding mediation. Thus, this civil complaint and demand for jury trial
ensues.

JURISDICTION AND VENUE

2. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
28 U.S.C. § 1343(a)(3) in that Ms. Baras’ claims involve a federal question under
the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

3. This Court has supplemental jurisdiction over Ms. Baras’ state law claims
pursuant to 28 U.S.C. § 1367.

4. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because the
employment practices alleged to be unlawful were committed within the
jurisdiction of the United States District Court for the District of Vermont.

5. All conditions precedent to suit have been met. Ms. Baras timely filed a complaint

of employment discrimination with the Vermont Attorney General’s Civil Rights

 
Vermont Legal Aid
56 Main Street Suite 301
Springfield, VT 05156
(802) 885-5181
springmail@vtlegalaid.org

 

 

Case 2:21-cv-00098-kjd Document1 Filed 03/26/21 Page 3 of 10

10.

11,

12.

13.

Unit (CRU) on or about April 1, 2018. The CRU is a deferral agency for the U.S.
Equal Employment Opportunity Commission (EEOC).
The CRU formally issued a Charge of Employment Discrimination to the
Woodstock Farmers’ Market on or about July 2, 2018. A true and exact copy of
the CRU Charge is attached as Exhibit A.
The CRU concluded its investigation of Ms. Baras’ Charge on or about December
2, 2020 and determined that employment discrimination likely occurred. A true
and exact copy of the CRU’s determination is attached as Exhibit B.
The CRU notified EEOC of its findings and requested a Notice of Right to Sue,
which the EEOC issued on or about March 17, 2021. A true and correct copy of
the EEOC’s Notice of Right to Sue is attached as Exhibit C.
This complaint was timely filed within 90 days of Plaintiff's receipt of the Notice
of Right to Sue.

PARTIES
Plaintiff Beth Baras is a resident of the town of Norwich, in Windsor County,
Vermont.
At all times relevant to this complaint, Ms. Baras was a qualified person with a
disability within the meaning of Title I of the ADA and as defined by FEPA.
The Woodstock Farmers’ Market, Inc. (WFM) is a Vermont corporation
registered to do business in Vermont and operates a retail food market located at
979 West Woodstock Road, Woodstock, VT 05091.
At all times relevant to this Complaint, WFM has been an employer within the

meaning of the ADA, as it has been engaged in an industry affecting commerce

 
Vermont Legal Aid
56 Main Street Suite 301
Springfield, VT 05156
(802) 885-5181
springmail@vtlegalaid.org

 

 

Case 2:21-cv-00098-kjd Document1 Filed 03/26/21 Page 4 of 10

14.

15.

16.

17.

18.

19.

20.

21,

22.

and employed 15 or more persons, and as defined by FEPA, in that it is a
corporation doing business with the state of Vermont.

MATERIAL FACTS
In 2008, Ms. Baras began experiencing low back pain. Doctors later diagnosed
her with osteoarthritis and other degenerative disk conditions affecting the lumbar
region of her spine.
In 2014, Ms. Baras sustained an injury to her left shoulder. She underwent surgery
in that to year to address the injury and to restore functioning to her left shoulder
and arm.
Ms. Baras’ low back and shoulder conditions substantially limit her range of
movement, musculoskeletal function, and ability to perform manual tasks.
By engaging in physical therapy and exercise as recommended by her physician,
Ms. Baras is able to manage her conditions.
In February 2018, Ms. Baras applied for a full-time position in the deli
department at Defendant’s Woodstock location.
Defendant’s Culinary Manager, Brandon Little, and then-Deli Manager, Wendy
Herbert, interviewed Ms. Baras for the deli associate position on February 27,
2018.
The first interview was generally satisfactory.
Defendant invited Ms. Baras to participate in a second interview for the deli
associate position, which took place on March 20, 2018.
The second interview consisted of a brief meeting between Ms. Baras and a

representative from Defendant’s Human Resources Department and an

 
Vermont Legal Aid
56 Main Street Suite 301
Springfield, VT 05156
(802) 885-5181
springmail@vtlegalaid. org

 

 

Case 2:21-cv-00098-kjd Document1 Filed 03/26/21 Page 5 of 10

23.

24.

25.

26.

27.

28,

29,

approximately two-hour job shadow in which Ms. Baras worked in the deli
department under the supervision of Defendant’s employees.

Ms. Baras’ second interview and job shadow did not raise any concerns for
Defendant.

The next day, March 21, 2018, Defendant offered Ms. Baras the deli associate
position by email.

Ms. Baras accepted Defendant’s offer of employment by email the same day it
was offered to her.

On March 23, 2018, prior to commencing work, Ms. Baras notified Defendant’s
Human Resources Manager, Jen Anderson, of her disability and need for
reasonable accommodations.

Ms. Baras asked Defendant for two reasonable accommodations: (1) that she be
allowed to bring an ice pack to work, keep it cold, and wear it under her clothing
several times a day; and (2) that she be allowed an additional 10-minute break
when business was slow to stretch and put her feet up.

In communicating with the Human Resources Manager, Ms. Baras stated her
belief that the accommodations would not interfere with the workflow of the deli
department and signaled her willingness to engage in a dialogue with Defendant
regarding the specific accommodations.

Defendant did not engage in any interactive process; it did not ask Ms. Baras for
any additional information relating to her disability or need for reasonable

accommodations.

 
Vermont Legal Aid
56 Main Street Suite 301
Springfield, VT 05156
(802) 885-5181
springmail@vtlegalaid.org

 

 

Case 2:21-cv-00098-kjd Document1 Filed 03/26/21 Page 6 of 10

30.

31.

32.

33.

34,

35

36.

37.

Instead, on March 28, 2018, Defendant’s Human Resources Manager, Ms.
Anderson, replied to Ms. Baras’ email requesting reasonable accommodations and
withdrew her offer of employment.

In her email to Ms. Baras, Ms. Anderson stated “due to the demands and nature of
the job, we are not able to makes these types of accommodations for you in the
deli position.”

Defendant’s decision to rescind the offer of employment to Ms. Baras was
directly in response to her disclosure that she had a disability and needed
accommodations.

When Defendant rescinded Ms. Baras’ job offer, it did so without engaging in any
interactive process to discuss Ms. Baras’ requested accommodations or to
brainstorm about any possible alternatives, including accommodations that had
proven effective for her in the past.

Defendant rescinded Ms. Baras’ job offer because of its assumptions about Ms.
Baras’ disability, her need for accommodations, and her ability to perform the

essential functions of the deli associate position.

. Defendant did not attempt to work with Ms. Baras to see if the requested

accommodations were practicable.

Despite hiring Ms. Baras for the deli associate position, Defendant did not allow
Ms. Baras to demonstrate that she could perform the essential functions of the job
with or without reasonable accommodations.

Ms. Baras emailed a complaint of employment discrimination to the Vermont

Attorney General’s Civil Rights Unit on or about April 1, 2018.

 
Vermont Legal Aid
56 Main Street Suite 301
Springfield, VT 05156
(802) 885-5181
springmail@vtlegalaid.org

 

 

Case 2:21-cv-00098-kjd Document1 Filed 03/26/21 Page 7 of 10

38.

39,

40.

41.

42.

43.

44,

45.

Based on Ms. Baras’ statements, the CRU issued a charge of employment
discrimination to Defendant in July 2018.
Defendant responded to the charge through counsel in September 2018, denying
having engaged in employment discrimination.
In its September 2018 Response, Defendant admitted withdrawing its job offer to
Ms. Baras in response to her requesting accommodations.
The CRU investigated the charge of employment discrimination by reviewing
documents and conducting interviews of Ms. Baras, Defendant’s former Deli
Manager, Wendy Herbert, and Defendant’s Culinary Director, Brandon Little.
On December 2, 2020, the Civil Rights Unit concluded its investigation finding
sufficient evidence to show that Defendant discriminated against Ms. Baras
because of her disability.
CLAIMS

Count I: Violation of the Americans with Disabilities Act
Ms. Baras repeats and realleges the allegations made in each of the previous
paragraphs.
The Americans with Disabilities Act (ADA) makes it unlawful for an employer to
discriminate against qualified persons with disabilities in the terms and conditions
of employment, including hiring.
Ms. Baras is a person with a disability under the ADA because the osteoarthritis
and other degenerative disk conditions in her low back and the injury to her left
shoulder substantially limit one or more major life activities including her

movement, musculoskeletal function, and ability to perform manual tasks.

 
Vermont Lega! Aid
56 Main Street Suite 301
Springfield, VT 05156
(802) 885-5181
springmail@vtlegalaid.org

 

 

Case 2:21-cv-00098-kjd Document1 Filed 03/26/21 Page 8 of 10

46. Ms. Baras is a person with a disability because Defendant regarded Ms. Baras as
having an impairment. In particular, Defendant perceived that Ms. Baras suffered
from an inflammatory condition provoked by physical exertion.

47. At all times relevant to this complaint, Ms. Baras was a qualified person with a
disability because she had the requisite skill and experience to work in
Defendant’s deli department. She was capable of performing the essential
functions of the deli associate position with or without reasonable accommodation
as demonstrated by her previous employment and by Defendant’s decision to hire
her.

48. Defendant discriminated against Ms. Baras in violation of the ADA when it:

a. rescinded its offer of employment to Ms. Baras in direct response to her
disclosing that she had disability and requesting reasonable
accommodations;

b. failed to make an individualized assessment of Ms. Baras’ ability to safely
perform the essential functions of the job;

c. failed to engage in a dialogue with Ms. Baras about her disability, whether
her requested accommodations were reasonable and necessary for her to
perform the essential functions of the job, and whether alternative,
effective accommodations existed.

49. The above-described unlawful employment actions were intentional, and
Defendant acted with reckless indifference to Ms. Baras’ federally protected

rights.

 
Vermont Legal Aid
56 Main Street Suite 301
Springfield, VT 05156
(802) 885-5181
springmail@vtlegalaid.org

 

 

Case 2:21-cv-00098-kjd Document1 Filed 03/26/21 Page 9 of 10

50.

51.

52.

53,

54,

55.

56.

57.

As a result of Defendant’s unlawful actions, Ms. Baras suffered injuries including,
but not limited to, lost wages and emotional distress.

Count I: Violation of Vermont’s Fair Employment Practices Act
Ms. Baras repeats and realleges the allegations made in each of the previous
paragraphs.
Vermont’s Fair Employment Practices Act (FEPA) makes it illegal for employers
to discriminate against qualified persons with disabilities.
Defendant is an employer as defined by FEPA in that WFM is a corporation
conducting business in the State of Vermont.
Ms. Baras is an individual with a disability as defined by FEPA in that her low
back and shoulder conditions substantially limit one or more major life activities.
Ms. Baras is an individual with a disability as defined by FEPA in that Defendant
regarded her as having a disability.
At all times relevant to this complaint, Ms. Baras was a qualified individual with a
disability in that she was capable of performing the essential functions of the job
of deli associate with or without reasonable accommodations as demonstrated by
her prior employment and by Defendant’s decision to hire her.
Defendant discriminated against Ms. Baras in violation of FEPA when it
rescinded its offer of employment to Ms. Baras in direct response to her
disclosing that she had a disability and requesting reasonable accommodations
and based solely on its employees’ perceptions anid assumptions about how Ms.
Baras’ disability would affect her ability to perform the essential functions of the

deli associate position.

 
Vermont Legal Aid
56 Main Street Suite 301
Springfield, VT 05156
(802) 885-5181
springmail@vtlegalaid.org

 

 

Case 2:21-cv-00098-kjd Document 1 Filed 03/26/21 Page 10 of 10

58. As a result of Defendant’s unlawful actions, Ms. Baras suffered injuries including,
but not limited to, lost wages and emotional distress.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff Beth Baras seeks the following relief:
a) reasonable and fair compensation for economic losses;
b) reasonable and fair compensation for emotional harm;
c) attorney’s fees;
d) costs;
e) punitive damages; and
f) such further relief as is deemed fair and just by the court.
DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury.

Dated in Springfield, Vermont, this 2U4+day of March 2021.

VWarewmiwtiur Pf
By: Marilyn A. Mahusky {
Staff Attorney

Vermont Legal Aid, Inc.
(802) 885-5181
mmahusky @vtlegalaid.org

10

 
